Title: To Alexander Hamilton from George Davis, 15 April 1799
From: Davis, George (1779-1818)
To: Hamilton, Alexander


          
            Sir
            Fort Jay April 15th 1799
          
          late in the month of January last, I was applied to by Major Hoops, to take charge, of the hospital, at Fort Jay; I had been informed that a permanent Marine & Military Hospital, would in all probability, be established on the Island; I enquired the rank, and pay to which I was entitled, should I consent, and was answered that it was a Surgeons Mate; as I would not willingly accept a permanent station of that description in the Army, I could not reasonably consent to it as a temporary Arangement—I however stated to Major Hoops that I would take charge of it for one month, with the rank of a Surgeon, leaving the pay to be decided at a future period by the proper Authority; and in the mean time I might receive information from the Secretary at War, as to the probability of my obtaining a Satisfactory & permanent establishment at Fort Jay. I accordingly wrote to the Secretary, covering various Documents, but (doubtless from a multiplicity of business) have as yet received no answer; instead of one month, nearly three have expired; I have continued at the instance of Major Hoops, because I did not wish to leave the Garrison destitute of Medical Aid; and because I did had no doubt but an adequate & suitable compensation would be allowed me for my services—the object of this application is to know what pay, I am entitled to receive, rations &c included, and to inform you that it is my wish, and intention, to retire on the 26th. inst. from the Island—I have wrote at the command of Major Hoops, your early decision and answer will much oblige Sir your, very humbl. Servt.
          
            George Davis
          
          Genrl. Alexander Hamilton
        